                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED STATES OF AMERICA,                           CR-08-28-BLG-BMM

          Plaintiff,

   vs.                                                      ORDER

MARTY HOPPEL,

          Defendant.



         Defendant Marty Hoppel moved for early termination of his supervised

release on May 10, 2019. (Doc. 108) The Government does not oppose the motion.

Id. at 6. The Court conducted a hearing on May 22, 2019.

         Hoppel pleaded guilty to Conspiracy to Possess with Intent to Distribute

Methamphetamine, in violation of 21 U.S.C. § 846, as charged as Count I of the

Indictment on April 9, 2009. (Doc. 80.) The Court sentenced Hoppel to a term of

imprisonment of 120 months followed by five years of supervised release. (Docs.

91, 92.) Hoppel filed a Motion for Sentence Reduction pursuant to 18 U.S.C. §

3582(c)(2) on March 19, 2015. (Doc. 100.) The Court denied Hoppel’s motion on

May 7, 2015. (Doc. 101.) Hoppel began his period of supervision on October 7,

2017. (Doc. 108 at 4.)


                                           1
      A defendant, who has successfully completed one year of his supervision, is

authorized to move for termination of her supervised release. 18 U.S.C. §§

3564(c), 3583(e)(1). The Court has “broad discretion in determining whether to

grant a motion to terminate supervised release.” United States v. Emmett, 749 F.3d

817, 819 (9th Cir. 2014). The Court may terminate a defendant’s supervision, if

after looking at the 18 U.S.C. § 3553(a) factors, the Court finds that termination is

“warranted by the conduct of the defendant and the interests of justice.” 18 U.S.C.

§ 3564(c); see also 18 U.S.C. § 3583(e)(1).

      The Bureau of Prisons housed Hoppel at its USP Beaumont facility. (Doc.

108 at 2.) During his period of incarceration Hoppel completed successfully the

Challenge Program, a nine month cognitive-behavioral, residential treatment

program. Id. at 3. The Challenge Program requires the inmate to complete courses

on violence prevention, recovery maintenance, the inmate’s drug use, and relapse

prevention. Id. Hoppel served as a mentor for the Challenge Program for six

months following his successful completion of the program. Id.

      Hoppel further participated in numerous other programs during his period of

incarceration. Id. Hoppel completed successfully a non-residential drug and

alcohol education course, a CDL class, financial awareness workshops, and various

adult continuing education courses. Id. at 3-4. Hoppel likewise participated in




                                          2
Alcoholics Anonymous/ Narcotics Anonymous, Scream Free Parenting, and Anger

Management. Id. at 3.

      Hoppel has remained gainfully employed since he began his period of

supervision. Id. at 4. His current employer describes Hoppel as dependable and

reliable employee who possesses “a willingness to do whatever is asked of him.”

Id. at 5. Hoppel has also remained complaint during his term of supervision.

Hoppel’s counsel represents that United States Probation Officer (“USPO”) Brian

Hill has noted that “there have been no documented violations of supervision,

formal or informal, nor positive urinalysis tests during [Hoppel’s] period of

supervision.” Id. USPO Hill “whole-heartedly supports [Hoppel’s] petition to

terminate early his period of supervision.” Id. The Court finds that early

termination of Hoppel’s supervised release serves the interests of justice.

      Accordingly, IT IS ORDERED:

      Hoppel’s Motion for Early Termination of Supervised Release (Doc. 108) is

GRANTED. Edwards is DISCHARGED from supervised release.

      DATED this 22nd day of May, 2019.




                                          3
